Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page11
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             134
                                                                               25
                                                                                             FILED
                                                                                         IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

                                                                                    *       JAN 28 2020      *
  UNITED STATES DISTRICT COURT
                                                                                        BROOKLYN OFFICE
  EASTERN DISTRICT OF NEW YORK




    UNITED STATES OF AMERICA,

                                Plaintiff,                               Civil Action No.

                       v.
                                                                  KQRMAN, J.
   NICHOLAS PALUMBO, NATASHA
   PALUMBO, ECOMMERCE NATIONAL, LLC
   d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
    sipretail.com,
                                                                  MANN. M.J.
                              Defendants.




                               DECLARATION OF SAMUEL BRACKEN

          I, Samuel Bracken, have personal knowledge ofthe facts set forth below, and if called as

  a witness I would testify as follows:


          1.         I have been a Postal Inspector with the United States Postal Inspection Service

  ("USPIS") since February 2004. I am currently assigned to the ElderFraud Task Force at the

  Department of Justice, Consumer Protection Branch. I am assigned to investigate violations of

  federal law, including mail fraud and wire fraud, in violation of Title 18, United States Code,

  Sections 1341 and 1343, respectively. I have received training in investigating elder fraud,

  social security fraud, IRS fraud, identitytheft, credit card fraud, counterfeit check fraud,

 counterfeit identification card fraud, mail, and wire fraud offenses, including attending seminars

 and conferences hostedby the Inspection Service, the United States Department of Justice, the

 International Association of Financial Crimes Investigators, and various other law enforcement

 entities. During my employment asan Inspector, I have participated in hundreds of
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page22
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             135
                                                                               26




  investigations involving identity fraud, aggravated identity theft, mail fraud and wire fraud. In

  addition, I have been the Inspection Service's caseagenton numerous investigations involving

  these offenses.


          2.        The facts set forth in this affidavit are based on my personalknowledge,

  knowledge obtained during my participation in this investigation, information from other

  individuals including other law enforcement officers, complainants, and other parties, witness

  interviews, and my review of documents, public records, USPIS records, and other sources.

  Becausethis declaration is submitted for the limitedpurpose of establishing probable cause in

  supportof the application for a temporary restraining order, it does not set forth each and every

  fact that I learned during the course of this investigation.

                         SUSPICIOUS PAYMENTS TO TOLLFREEDEALS

         3.         In the course of this investigation, records were obtained from Wells Fargo Bank

  regarding an account held in the name of Ecommerce National LLC with a signer ofNicholas

  Palumbo. For the time period of May 28,2019 through September 11,2019, the account

  received nineteen cash deposits totaling $130,250.00. These deposits occurred in locations

  across the United States, including in Minnesota, South Carolina, Florida, Alabama, and New

  Jersey. None of these cash deposits occurred in Arizona, the principle location of business for

  Ecommerce National.


         4.      Within days of receiving these cash deposits, Nicholas Palumbo would transfer

 the funds from the Wells Fargo Account, via wire transfers or checks maybe payable to

 Ecommerce National LLC, to two accounts held in the name of Ecommerce National LLC at JP

 Morgan Chase. The sixteen transactions totaled $131,584.00.
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page33
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             136
                                                                               27




         5.       Through my training and experience, I know that accounts known as "interstate

  funnel accounts" are one of the most efficient means for criminal orgnanizations to rapidly move

  illicit proceeds within the U.S. and abroad. Based on my training as a federal law enforcement

  officer and fraud investigator, I know that funnel accounts offer the rapid movement of money

  across great distances with minimal fees and the anonymity of the depositors, since the deposits

  are usually under the reporting thresholds. Analysis of Bank Secrecy Act (BSA) reporting has

  identified that the following account activity is often associated with funnel accounts:

              •   out-of-state, anonymous cash deposits in multiple states;

              •   rapid cash withdrawals for amounts similar to cash deposits;

              •   use of counter deposit slips;

              •   individual deposits and withdrawals intentionally under $10,000 (structuring);

              •   limited account credits besides cash deposits (i.e., no payroll, wire transfers);

              •   no legitimate business purpose evident;

              •   and deposit activity greater than expected income.

  Based on my training and experience, it appears that TollFreeDeals is utilizing the Wells Fargo

  bank account as a funnel account to receive fraud proceeds from co-conspirators.



       NEW YORK VICTIMS OF DEFENDANTS* FRAUDULENT ROBOCALLING
                             CONSPIRACIES

         6.       On January 16,2020,1 interviewed victim J.K., an 84-year-old man who is a

  former member ofthe United States Marine Corps and who resides in Belle Harbor, New York.

  J.K. was the victim of a social security imposter scam. J.K. received a message on his cellular

  telephone on May 23,2019, concerning his social security number. J.K. called back the phone

  number left in the message, 512-XXX-XXXX, and spoke with an individual who stated that he
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page44
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             137
                                                                               28




  was from the U.S. Marshals Service and that a warrant had been issued for J.K.'s arrest. He then

  transferred J.K. to a man named who claimed his name was "David" and that he was an

  employee with the Social Security Administration ("SSA"). David told him that a car had been

  rented in Houston, Texas using J.K.'s personal information, including his social security number,

  and that the car was found by local police with evidence of drugs and money laundering. J.K.

  was told there was a warrant for his arrest based on this activity.


         7.      David told J.K. he would help J.K. to straighten this situation out, and that J.K.

  needed to protect his bank accounts from forfeiture and that the government was going to seize

  his funds due to the criminal activity. David asked J.K. about his bank accounts, and directed

  J.K. to wire transfer all of the money out of his account to an account number David provided.

  David informed J.K. that his money was being wired to the U.S. Marshals Service, who would

  provide his money back to him at a later date after the situation with the warrant was cleared up.

  J.K. proceeded to transfer $9,800.00 from his bank account to the account provided by David.

  J.K. spent several hours on the phone during this interaction. J.K. became suspicious after he

  wired the money, told David he would not be sending any more, and ended the phone call.

         8.      J.K. then received a call from an individual claiming to be with the warrant squad

  of the New York City Police Department (NYPD). The individual claiming to be from the

  NYPD told J.K. that in order to get the warrant lifted, J.K. needed to call David back. J.K.

  received several more calls, but he did not answer them. J.K. contacted his bank in an attempt to

  stop thewire transfer, and was toldthatthemoney had already been removed from the account

  to which it was sent.


         9.      I reviewed call detail records obtained from TollFreeDeals, and confirmed that

  multiple calls were made to J.K.'s cell phone onMay 23,2019. Allof the calls spoofed themain
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page55
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             138
                                                                               29




  SSAtoll-free customer service number, andwere all sentto TollFreeDeals by the same India-

  based VoIP carrier.



          10.    On January 16,2020,1 spoke with C.E., who was a victim of an SSA

  impersonation scam. C.E. is a 36-year-old man who recently received U.S. citizenship and

  resides in Brooklyn, New York. C.E. received a telephone call on June 6, 2019, from a man who

  claimed his name was "George" and that he was from SSA. George told C.E. that SSA was

  investigating his name and social security number being used in connection with money

  laundering. George told C.E. that there was a warrant out for his arrest, and George already

  knew C.E.'s social security number. George told C.E. that the next step he needed to take to

  protect himself was to file a report with a police officer. George then connected C.E.'s phone

  call with a man claiming to be a police officer.                      j
                                                                        i


         11.     The police officer told C.E. that he had to secure his bank accounts by moving the

  money out of his accounts, so the money wouldn't be seized. The police officer instructed C.E.

  to go to Best Buy and purchase gift cars using his debit card to remove the money from his bank

  account. C.E., who was working as a driver for Uber, then drove to a 3est Buy in Queens, New

  York, where he purchased two Hotels.com gift cards with a combined value of $700.00. He then

 provided the gift card numbers to the man on the phone. The man on the phone then requested

  more money, but C.E. didn't have any more money in his bank accounts. After he got off the

  phone, C.E. realized he had been scammed, andhe filed a policerepor: and a complaint with the

  Federal Trade Commission ("FTC"). C.E. stated that he received anotier call from the same

 people later that day, and the caller told him thatthey wouldbe comingto his apartment to

 provide him with his new social security number.
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-2
                          Document 1-2 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page66
                                                              ofof
                                                                 66PageID
                                                                    PageID#:#:
                                                                             139
                                                                               30




         12.     I reviewed call detail records obtained from TollFreeDeals, and confirmed that a

  callto C.E.'s phone lasting almosttwo hours was sent through TollFreeDeals on June 6, 2019,

  from India-based VoIP carrier Company A.


         13.     I have also reviewed a complaintfiled with the Federal Trade Commission by

  L.U., a man in his forties who resides in Roosevelt, New York, in Nassau County. L.U. reported

  to the FTC that he received a call on June 55 2019, from 877-382-4357 . That is the phone

  number ofthe FTC's Consumer Response Center. On the FTC's website
                                                                ite, FTC states that while

  they receive inbound calls at that number, FTC does not make outbouhd calls from that number,

  L.U. reported that the person who called him posed as the SSA, and   informed L.U. that his social


  security number was going to be suspended due to criminal activity if he did not provide his

  personal information. L.U. reported that he lost $2,200.00 as a result of this SSA imposter scam.


         14.    I have reviewed call detail records obtained from TollFlreeDeals, and confirmed

  that two calls were sent from Company A through TollFreeDeals to L U.'s phone number on

  June 5,2019. Both calls spoofed FTC's Consumer Response Center as the source number.




         Pursuant to 28 U.S.C. § 1746,1 hereby declare under penalty o|f perjury that the foregoing
  is true and correct to the best of my knowledge and belief. Executed e n January 27,2020, in

   \v\Ci(Uts.\kf         ,Arizona.



                                                      <Z£/ai5l—
                                                          Samuel Brack sn, Postal Inspector
                                                          United States 5ostal Inspection Service
